PER CURIAM.
Joe Goins was charged by indictment with the murder of William Hopper by shooting him with a shotgun.
On the trial, the jury by their verdict, found- defendant guilty of murder in the second degree and fixed-.his punishment at forty years imprisonment in the state penitentiary. A judgment of conviction and sentence were entered accordingly.
This appeal is on the record proper without a transcript of the testimony. Therefore the only question presented for review is the regularity of the proceedings in the circuit court. The record appears regular in all respects. No error appearing the judgment must be affirmed.
The foregoing opinion was prepared by FOSTER, Supernumerary Justice of this Court, while serving on it at the request of the Chief Justice under authority of Title 13, section 32, Code, and was adopted by the Court as its opinion.
Affirmed.
LIVINGSTON, C. J., and SIMPSON, GOODWYN and COLEMAN, JJ., concur.